Case: 12-1493   Document: 35      Page: 1   Filed: 09/20/2012




           NOTE: This order is nonprecedential.

   muiteb ~tate5 Qtourt of ~peaI5
       for tbe jfeberaI Qtircuit

     FUJIAN HONGAN ELECTRIC CO., LTD. AND
    ZHEJIANG TRIMONE ELECTRIC SCIENCE &
            TECHNOLOGY CO., LTD.,
                 Appellants,
                            v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,
                            AND

       LEVITON MANUFACTURING CO., INC.,
                  Intervenor.


                        2012-1493


    On appeal from the United States International Trade
 Commission in Investigation No. 337-TA-739.


                      ON MOTION


  Before BRYSON, MOORE, and O'MALLEY, Circuit Judges.
 O'MALLEY, Circuit Judge.
                       ORDER
Case: 12-1493      Document: 35      Page: 2     Filed: 09/20/2012




 FUJIAN HONGAN ELECTRIC CO. V. ITC                                 2

     Fujian Hongan Electric Co., Ltd. and Zhejiang Tri-
 mone Electric Science & Technology Co., Ltd. (collectively,
 Fujian) move for a stay, pending disposition of this ap-
 peal, of the remedial orders entered by the United States
 International Trade Commission.        The International
 Trade Commission and Leviton Manufacturing oppose.
 Fujian replies.
     To obtain a stay, pending appeal, a movant must estab-
 lish a strong likelihood of success on the merits or, failing
 that, nonetheless demonstrate a substantial case on the
 merits provided that the harm factors militate in its favor.
 Hilton v. Braunskill, 481 U.S. 770, 778 (1987). In deciding
 whether to grant a stay, pending appeal, this court "as-
 sesses the movant's chances of success on the merits and
 weighs the equities as they affect the parties and the
 public." E. 1. du Pont de Nemours & Co. v. Phillips Petro-
 leum Co., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
 Standard Havens Prods. v. Gencor Indus., 897 F.2d 511
 (Fed. Cir. 1990).
      Based on the arguments in the motions papers, and
 without prejudicing the ultimate disposition of this case
 by a merits panel, we determine that Fujian has not met
 its burden to obtain a stay of the injunction.
    Accordingly,
     IT Is ORDERED THAT:

     The motion is denied.
                                      FOR THE COURT


    SEP 20 2012                       /s/ Jan Horbaly
        Date                          Jan Horbaly
                                      Clerk


                                               U.8. eouJlt~~PEALS FOR
                                                 M FEDERtl,l C!RCUIT

                                                   SEP 20 Z012
                                                      JANHOR8ALY
                                                          CLERK
Case: 12-1493     Document: 35     Page: 3   Filed: 09/20/2012




 3                         FUJIAN HONGAN ELECTRIC CO. V. ITC


 cc: Lei Mei, Esq.
     Clark S. Cheney, Esq.
     Larry L. Shatzer, III, Esq.
 s24